Morphy, J.
In this case, which is a petitory action, in which the defendant called in warranty Horatio S. Sprigg and Thomas Hooper, a motion was made to dismiss the appeal, on the ground, that the warrantors have not been made parties, and cited to appear in this court. This motion must prevail. We have repeatedly held, that the party who seeks relief at our hands, must bring before us all the parties to the judgment which he seeks to have reversed or amended, and which they have an.interest to maintain. 5 Rob. 224. 3 Rob. 61. 12 La. 474. We do not think that the appellants’ counsel can obtain any relief under the act of the 20th of March, 1839, to which he has called our attention. It provides, that no appeal shall be dismissed on account of any irregularity in the citation or service thereof, whenever such irregularity is not to be imputed to the appellant. In the present case, no citation of appeal has ever issued, nor has any ever been prayed for, as to the warrantors. The petition of appeal asked for a citation only as to the defendant Williams, and the appeal bond is given only to him. But even were we to allow time to cite the warrantors, they could no longer be brought in, as the judgment complained of, was rendered on the 29th of May, 1843 and has become final as to them. 14 La. 293. L6 La. 50. Code of Pract. art. 593.

Appeal dismissed.